DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 are amended. Claims 10 and 11 are withdrawn. Claims 1-9 are presently examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Digard (US 2021/0153546) in view of Ding (US 10,736,358) and Schennum (US 10,412,994).

Regarding claim 1, Digard discloses an electronic tobacco hybrid device [0035] having a cartridge (figure 3a, reference numeral 800) having a first chamber (figure 3a, reference numeral 801) containing liquid (figure 3a, reference numeral 802) and a second chamber (figure 3a, reference numeral 803), which is considered to meet the claim limitation of a case, containing solid flavor material (figure 3a, reference numeral 804), which is considered to meet the claim limitation of a cigarette. The cartridge has a heater in a skirt ([0094], figure 3a, reference numeral 94), which is considered to meet the claim limitation of a vaporizer that draws liquid from the chamber and then vaporizes it ([0077], figure 3a, reference numeral 811). The vapor then passes into a channel of the first chamber (figure 3a, reference numeral 806) and then passes into the chamber that contains the solid flavor material (figure 3a, reference numeral 808), picking up flavor or nicotine [0077]. The cartridge is inserted into a cartridge section ([0071], figure 1, reference numeral 602). The first and second components are provided as separate components that are detachably connected to each other [0056] so that material can be replaced [0082]. Digard additionally discloses that providing a liquid containing a tobacco extract in an electronic tobacco hybrid device provides a beneficial organoleptic effect [0012]. Digard does not explicitly disclose (a) the cap and vaporizer being detachably connected and (b) a sliding cover, and (c) detecting the position of the sliding cover.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cap and vaporizer detachable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding (b), Ding teaches a flue cured tobacco device comprising a shell having an opening section (abstract) having a cover board that slidably covers the end wall of the opening when the device is not in use but is opened when a cigarette is inserted (column 6, lines 38-47, figure 1, reference numeral 132).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the case and solid flavor material of Digard with the cover and cigarette of Ding, respectively. One would have been motivated to do so since Ding teaches a cover that allows access to insert a cigarette into a device while protecting the device when the cigarette is not inserted and allows replacement of solid material consumed during smoking.
Regarding (c), Schennum teaches a method of operating a pack for holding and recharging an e-cigarette that comprises detecting that the lid has been opened and transitioning the pack from a higher power state to a lower power state a predetermined period of time after the lid was opened and before the lid has been shut (column 2, lines 29-40). When the device’s microprocessor detects that the lid is opened, the device initiates an active mode that performs active mode functionality until a timer expires (column 10, lines 39-56), when functionality associated with the inactive mode begins (column 10, lines 57-67). The lid position is detected by a switch (column 6, lines 39-45, figure 3, reference numeral 152), which is therefore considered to meet the claim limitation of a first sensor. Part of the active mode functionality is detecting the presence of an e-cigarette in a tube (column 11, lines 52-67, figure 3, reference numeral 132A), which is considered to meet the claim limitation of a second sensor since the presence detection must include some structure. Schennum additionally teaches that providing an inactive mode allows correspondingly lower power consumption than in the active mode (column 11, lines 1-10).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine hybrid device of Digard with active and inactive modes of Schennum. One would have been motivated to do so since Schennum teaches that providing an inactive mode allows correspondingly lower power consumption than in the active mode.

Regarding claim 2, Digard discloses that the device has a battery section that contains a battery to supply power to the heater [0070] and a button that operates the apparatus [0071]. The heater is considered to be configured to heat the cigarette since it is evident that the aerosol formed by heating the liquid is itself heated and entraining the solid flavor material requires heating the material.

Regarding claim 8, the active mode of Schennum is considered to meet the claim limitation of an ON mode, and the inactive mode of Schennum is considered to meet the claim limitation of an OFF mode. Schennum teaches that, when the switch detects that the lid is closed, the device performs some functionality prior to returning to wait for the lid to open (column 10, lines 57-67).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Digard (US 2021/0153546) in view of Ding (US 10,736,358) and Schennum (US 10,412,994) as applied to claim 2 above, and further in view of Davis (US 2018/0154103).

Regarding claims 3 and 6, modified Digard teaches all the claim limitations as set forth above. Schennum additionally teaches that some functionality “may” be maintained in the inactive mode (column 11, lines 1-10), use of the word may indicates that almost all functionality may be turned off in the inactive mode. The only components that must remain active in the inactive mode are the switch detecting the lid status and the PCB (column 10, lines 57-67). Modified Digard does not explicitly teach connecting a battery and button when the lid is opened.
Davis teaches a vaporizer [0001] having a sensor that detects the position of a lid [0073] and allows for auto-on when the lid is open and auto-off when the lid is closed [0131] and the vaporizer is automatically activated [0073].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shut down all functions of the vaporizer of modified Digard except the switch detecting the lid status and PCB in the inactive mode and only restore their functionality when the active mode is triggered by opening the lid. One would have been motivated to do so since Schennum teaches that providing an inactive mode allows correspondingly lower power consumption than in the active mode and Davis teaches that a vaporizer can be completely turned on when a lid is opened.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Digard (US 2021/0153546) in view of Ding (US 10,736,358) and Schennum (US 10,412,994) and Davis (US 2018/0154103) as applied to claim 3 above, and further in view of Fernando (US 9,603,388).

Regarding claim 4, modified Digard teaches all the claim limitations as set forth above. Digard additionally discloses that the device contains an atomizer that pre-heats the solid flavor material [0090]] to a temperature in the range of around 100 to 150 °C [0101]. Modified Digard does not explicitly teach pre-heating the tobacco when a user presses the button.
Fernando teaches an electrically heated smoking system that starts a pre-heating mode when a user presses a button when he is ready to begin the smoking experience (column 17, lines 28-61).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preheating of modified Digard with the button signal of Fernando when the device is in the active mode. One would have been motivated to do so since Fernando teaches a button that enables a user to signal to a device that he is ready to begin a smoking experience and that the device should therefore prepare for a smoking experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Digard (US 2021/0153546) in view of Ding (US 10,736,358) and Schennum (US 10,412,994) and Davis (US 2018/0154103) as applied to claim 3 above, and further in view of Memari (US 9,247,773).

Regarding claim 5, modified Digard teaches all the claim limitations as set forth above. Modified Digard does not explicitly teach preheating the solid flavor material immediately after it is inserted.
Memari teaches a personal vaporizer and associated case (abstract) in which preheating begins when a user inserts the vaporizer into the case and indicates that the vaporizer is ready for use when the correct temperature is reached (column 38, lines 17-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preheating of modified Digard with the preheating upon insertion of Memari. One would have been motivated to do so since Memari teaches preheating a vaporizer upon insertion and then indicating that the vaporizer is ready for use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Digard (US 2021/0153546) in view of Ding (US 10,736,358) and Schennum (US 10,412,994) and Davis (US 2018/0154103) as applied to claim 6 above, and further in view of Cameron (US 9,770,055).

Regarding claim 7, modified Digard teaches all the claim limitations as set forth above. Digard additionally discloses a controller that controls the operation of the device [0071]. Modified Digard does not explicitly teach an interrupt function related to booting.
Cameron teaches an electronic vaporizer (abstract) in which a sensor detects a change and sends an activation interrupt to a sleeping processor to begin an initialization sequence (column 41, lines 39-53).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller of modified Digard with the activation interrupt of Cameron. One would have been motivated to do so since Cameron teaches that sending an activation interrupt begins an activation sequence of an electronic vaporizer processor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Digard (US 2021/0153546) in view of Ding (US 10,736,358) and Schennum (US 10,412,994) as applied to claim 2 above, and further in view of Murison (US 10,285,449).

Regarding claim 9, modified Digard teaches all the claim limitations as set forth above. Modified Digard does not explicitly teach the cigarette position being sensed by a Hall sensor.
Murison teaches an electronic vaporizer system (abstract) in which a Hall sensor detects whether a personal vaporizer is present within a case by sensing the position of a small strip of metal located within the personal vaporizer, and that this sensor does not affect the smooth, tactile quality of inserting and withdrawing the personal vaporizer from the case (column 31, lines 16-38). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detection of modified Digard with the Hall sensor and small strip of metal, respectively, of Murison. One would have been motivated to do so since Murison teaches that a Hall sensor allows insertion and removal of a personal vaporizer without affecting the smooth, tactile quality of inserting and withdrawing the personal vaporizer from the case.

Response to Arguments
Regarding the rejections under 35 USC 103, the examiner regrets the confusion caused by the presentation of the rejections in the prior Office action. Additionally, applicant’s arguments regarding the rejections under 35 USC 103 in the prior Office action have been fully considered and are persuasive. However, upon further consideration, new grounds of rejection are made in view of Schennum as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715